Citation Nr: 1100773	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-31 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and July 2009 rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
testified before the Board in September 2010.  

As an aside, it is noted that in July 2005 the RO denied the 
Veteran's claims of entitlement to service connection for foot 
fungus, bilateral hearing loss, and entitlement to a compensable 
rating for malaria.  The Veteran filed a timely disagreement with 
the determinations.  In August 2006, the RO issued a statement of 
the case to the Veteran.  However, the statement of the case only 
addressed the service connection issues.  The increased rating 
claim for malaria was not addressed.  As such additional action 
with regard to the malaria claim is needed.  The Board also notes 
that although the Veteran received a statement of the case 
addressing the issue of entitlement to service connection for 
foot fungus, he did not perfect an appeal for that issue.  As 
such, no further action is needed for that claim.  In November 
2006 the RO denied the Veteran's claim of entitlement to service 
connection for asbestosis.  The Veteran did not disagree with 
that determination; thus, no additional action is needed.  
Finally, as noted above, in July 2009, the RO denied entitlement 
to service connection for tinnitus and the Veteran perfected an 
appeal therefrom.  The issues before the Board are as stated on 
the title page of this decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

To begin with, VA's duty to assist includes a duty to obtain 
relevant records from a Federal department or agency, if 
available.  See 38 C.F.R. § 3.159(c)(2) (2010).  If VA has made 
continued efforts to obtain Federal records and concludes that it 
is reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile, VA must provide 
the Veteran with oral or written notice of that fact and make a 
record of any oral notice conveyed to the Veteran.  38 C.F.R. 
§ 3.159(e)(1) (2010).  In this case, the Veteran testified at a 
September 2010 travel board hearing before the Board that he had 
received treatment for his bilateral hearing loss at the VA 
Medical Center (VAMC) in Tampa, Florida, in 1974.  It does not 
appear that these treatment records have been associated with the 
claims file.  Additionally, the Veteran reported that he went to 
the Miami, Florida, VAMC every six months for blood work and to 
get his hearing checked.  Therefore, it appears that there are 
also VA medical records since July 2009 in which the Veteran was 
treated for his bilateral hearing loss.  These records have not 
been associated with the claims file.  Because the records dated 
in 1974 and since July 2009 may be useful in deciding the 
Veteran's claims, an attempt to obtain them should be made.  38 
C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran contends that his bilateral hearing 
loss and tinnitus are due to exposure to acoustic trauma during 
service.  He specifically alleges that a B25 Japanese suicide 
bomber plane hit the ammunition locker of a landing ship tank 
(LST) that he was stationed on in Okinawa during his period of 
service, causing an explosion that threw him 150 feet and gave 
him a concussion.  He asserts that he was stationed on this ship 
from about March 1, 1945, to about June 1, 1945.  The Board finds 
the suicide bombing incident to be sufficiently detailed to allow 
for verification by United States Army and Joint Services Records 
Research Center (JSRRC).  Specifically, this incident may be 
verified by requesting the deck logs for LST-675, NIA NOB 15, for 
the period of March 1945 to June 1945.  
  
Finally, VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

The Veteran alleges that his current bilateral hearing loss and 
tinnitus were due to the acoustic trauma he experienced in 
service when a plane exploded near him in Okinawa, Japan.  Post-
service VA medical records dated from February 2003 to July 2006 
show that the Veteran received intermittent treatment for 
bilateral hearing loss.  The Veteran also asserts that he has 
suffered from tinnitus since separation from service.  As it 
remains unclear to the Board whether the Veteran's bilateral 
hearing loss and tinnitus are related to his alleged in-service 
acoustic trauma, it is necessary to have a medical opinion 
discussing the relationship between his current bilateral hearing 
loss and tinnitus and service based upon a thorough review of the 
record, comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider lay 
statements regarding in-service occurrence of an injury.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (an examination report is 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide a negative opinion).  
Therefore, the Board finds that an examination and opinion 
addressing the etiology of the Veteran's disorders is necessary 
in order to fairly decide the merits of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

As noted in the Introduction, in July 2005, the RO denied the 
Veteran's claim of entitlement to a compensable rating for 
malaria.  The Veteran thereafter filed a timely notice of 
disagreement.  Thus far, a statement of the case has not been 
issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2010).  When an 
appellant files a timely NOD and no SOC is issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue to the Veteran and his 
representative an SOC addressing the 
claims regarding entitlement to a 
compensable rating for malaria.  All 
applicable criteria should be addressed in 
the SOC.  Along with the SOC, the RO/AMC 
must furnish to the Veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to these issues.  
(The Veteran and his representative are 
hereby reminded that appellate 
consideration of these claims may be 
obtained only if a timely appeal is 
perfected).  If, and only if, the Veteran 
files a timely appeal, should this issue 
be returned to the Board.

2.  Obtain from the VAMC in Tampa, 
Florida, the Veteran's medical records in 
1974 and associate them with the claims 
file.  Obtain from the VAMC in Miami, 
Florida, the Veteran's medical records 
since July 2009 and associate them with 
the claims file.  If any of the above 
requested records are shown to be at 
another storage facility, a request should 
be made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.   
 
If VA is unable to obtain the requested 
medical records, send the Veteran a notice 
letter that clearly identifies the records 
that were unable to be obtained, includes 
an explanation of the efforts that VA made 
to obtain those records, and specifically 
informs the Veteran of what action VA will 
take, including, but not limited to, notice 
that VA will decide the claims based on the 
evidence of record unless the Veteran 
submits the records VA was unable to 
obtain.  The letter must further notify the 
Veteran that he is ultimately responsible 
for providing any evidence identified as 
unavailable by VA. 

The Veteran must be provided with 
sufficient time to provide a response or 
submit any such identified evidence, and 
the RO/AMC must request that the Veteran 
inform VA if he is unable to procure such 
evidence.  

3.  Request that the United States Army 
and Joint Services Records Research Center 
(JSRRC) obtain the deck logs for LST-675, 
NIA NOB 15, for the period of March 1945 
to June 1945, to determine whether the 
Veteran's alleged acoustic trauma incident 
can be verified.  

4.  Schedule the Veteran for a VA 
examination to determine whether there is 
a relationship between any current 
bilateral hearing loss and tinnitus and 
his service.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral 
hearing loss and tinnitus are 
etiologically related to any incidents of 
the Veteran's period of active service, 
including his alleged in-service acoustic 
trauma.  The examiner must consider lay 
statements as to the in-service occurrence 
of an injury and the continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims file 
and the examination report should note 
that review.      

5.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims for 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


